NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY JEROME WRIGHT,                          No.    20-16275

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04161-SMB

 v.
                                                MEMORANDUM*
PAUL PENZONE; JEFFREY ALVAREZ;
VAIL, Captain; RICHARD A. BAILEY,

                Defendants-Appellees,

and

DENNY BARNEY; STEVE THUCRI; BILL
GATES; CLINT HICKMAN; STEVE
GALLARDO; UNKNOWN PARTY, Food
Factory Lt. at 4th Ave Jail; JOSEPH M.
ARPAIO; JOSEPH JAMES BRANCO;
BARBARA PIIRINEN; UNKNOWN
PARTIES, Unknown Members of S.M.R.C. ,
as Classification at 4th Ave Jail,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                      Argued and Submitted February 7, 2022
                                Phoenix, Arizona

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: GRABER and MILLER, Circuit Judges, and FITZWATER,** District
Judge.

        Anthony Wright was a pre-trial detainee at the Fourth Avenue Jail in

Maricopa County, Arizona. After he was indicted for the felony murder of a police

officer, Wright was moved from the jail’s general population into “Closed

Custody” under a policy requiring that inmates charged with “murder against a law

enforcement officer [be] automatically . . . housed in Close[d] Custody for the

duration of their county jail incarceration.” In Closed Custody, Wright was held

alone in his cell for up to 23 hours a day. He was eventually tried, and the jury was

unable to reach a verdict. Although he remained indicted on the felony murder

charge, Wright was then moved to the jail’s general population. All told, he spent

eight and a half years in Closed Custody.

        Proceeding pro se, Wright brought this action under 42 U.S.C. § 1983,

alleging that his confinement in Closed Custody violated his substantive and

procedural due process rights and that the jail’s medical director had been

deliberately indifferent to his serious medical need. After screening the complaint

under 28 U.S.C. § 1915A(a), the district court ordered that defendants Sheriff Paul

Penzone, jail commander Scott Vail, external referee Richard Bailey, and medical



   **
         The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.

                                            2
director Jeffrey Alvarez respond to Wright’s substantive due process and serious

medical need claims. Thereafter, the district court dismissed Wright’s procedural

due process claim, and granted summary judgment in favor of the defendants on all

other claims. We have jurisdiction under 28 U.S.C. § 1291, and we review de

novo. Thomas v. Ponder, 611 F.3d 1144, 1149 (9th Cir. 2010). We affirm in part,

reverse in part, and remand.

        1.    Wright alleged that his confinement in Closed Custody amounted to

unconstitutional punishment. Pretrial detainees may not be punished before an

adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 535 (1979). A restriction

imposed as a condition of confinement is punishment if (1) it causes the detainee to

suffer some “harm or disability,” and (2) its purpose is to punish the detainee.

Demery v. Arpaio, 378 F.3d 1020, 1029 (9th Cir. 2004) (citing Bell, 441 U.S. at

538). “Harm” under the first prong must “significantly exceed, or be independent

of, the inherent discomforts of confinement.” Id. at 1030 (citing Bell, 441 U.S. at

537).

        The district court erred in granting summary judgment on Wright’s official-

capacity claim against Sheriff Penzone. In an official-capacity suit, “the real party

in interest . . . is the governmental entity and not the named official.” Hafer v.

Melo, 502 U.S. 21, 25 (1991). To prevail on a claim against a defendant in his

official capacity, a plaintiff must prove that the constitutional deprivation resulted


                                           3
from a policy, custom, or practice of the local government entity that employs the

defendant. Monell v. Department of Soc. Servs., 436 U.S. 658, 690–91 (1978).

       The district court found that Wright had not raised a triable issue of fact as to

whether he suffered harms beyond the inherent discomforts of confinement. But in

making that determination, the district court did not consider the evidence that

solitary confinement caused Wright to suffer psychological harm. Wright

submitted grievances stating that he was “going crazy,” and he stated at his

deposition that “being locked down” caused him stress and anguish. His mental

health records also reflect that he began hearing voices. A jury could therefore

infer that Wright’s prolonged detention in solitary confinement inflicted serious

psychological harm. And because Penzone does not dispute that a reasonable jury

could conclude that Wright’s confinement was punitive or that the requirements of

Monell are satisfied, Wright’s official-capacity claim against Penzone may proceed

to trial.

       2.    Wright argues on appeal that the district court erred in not separately

analyzing his personal-capacity claim against Penzone and in granting summary

judgment in favor of Vail and Bailey. We may affirm on any ground supported by

the record, Olson v. Morris, 188 F.3d 1083, 1085 (9th Cir. 1999), and we conclude

that all three defendants are entitled to qualified immunity, see Chavez v.

Robinson, 817 F.3d 1162, 1167 (9th Cir. 2016). To overcome qualified immunity,


                                           4
Wright must show, first, that the officers violated his constitutional rights and,

second, that those rights were clearly established at the time the defendants acted.

Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam).

      The Supreme Court has “repeatedly told courts—and the Ninth Circuit in

particular—not to define clearly established law at a high level of generality.”

Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quotation marks and

citation omitted). Wright maintains that his right not to be punished as a pretrial

detainee was clearly established, but the appropriate inquiry is whether it was

clearly established that a substantive due process violation would result from

Wright’s confinement in Closed Custody in these circumstances. At the time of

Wright’s confinement, binding law from the Supreme Court and in the Ninth

Circuit would not have given the defendants fair notice that their conduct would

result in a substantive due process violation. Although Wright cites decisions of

other circuits, we cannot say that those decisions placed the question “beyond

debate.” Foster v. City of Indio, 908 F.3d 1204, 1210 (9th Cir. 2018) (per curiam)

(quoting Kisela, 138 S. Ct. at 1152); see Almighty Supreme Born Allah v. Milling,

876 F.3d 48, 59 (2d Cir. 2017). We therefore affirm the district court’s grant of

summary judgment to these defendants in their personal capacities.

      3.     The district court correctly granted summary judgment to all

defendants on Wright’s continuous-lighting claim. Wright asserts that the lighting


                                           5
caused permanent damage to his sight, but he has presented no objective evidence

linking that alleged injury to the lighting. And although Wright stated in a

grievance that the lighting in his cell made it difficult to sleep, he reported periods

of good sleep as well. Wright has not offered evidence from which a jury could

infer that the lighting in his cell caused harm that “significantly exceed[ed]” the

inherent discomforts of confinement. Demery, 378 F.3d at 1030 (citing Bell, 441

U.S. at 537).

      4.        In its screening order, the court dismissed Wright’s procedural due

process claim, explaining that “[a] prisoner has no constitutional right to enjoy a

particular security classification.” Cf. Montanye v. Haymes, 427 U.S. 236, 242

(1976). Pretrial detainees, however, “have a right to procedural due process before

they are subjected to more severe conditions of confinement than other detainees.”

Shorter v. Baca, 895 F.3d 1176, 1190 (9th Cir. 2018). When liberally construed,

see Thomas, 611 F.3d at 1150, Wright’s complaint alleges that he was housed in

more restrictive conditions of confinement without the benefit of procedural

protections, such as a formal hearing. We therefore remand this claim to the district

court for consideration under the appropriate standard. We otherwise express no

view on the merits of the claim or any defenses that may be available, including

qualified immunity for defendants sued on this claim in their personal capacities.

      5.        We affirm the district court’s grant of summary judgment to Alvarez.


                                            6
Wright argued that Alvarez was deliberately indifferent to a serious medical need

by refusing to prescribe Wright a lactose-free diet and by recommending that he

discuss Lactaid with his provider. To succeed on this claim, Wright had to show

that Alvarez acted with “more than negligence but less than subjective intent—

something akin to reckless disregard.” Gordon v. County of Orange, 888 F.3d

1118, 1125 (9th Cir. 2018) (quoting Castro v. County of Los Angeles, 833 F.3d

1060, 1071 (9th Cir. 2016) (en banc)). The district court correctly held that Wright

did not meet that standard. Alvarez’s failure to consult the entirety of Wright’s

medical record before recommending he try Lactaid was, at most, merely

negligent. And although Wright argues that an outside provider recommended that

he be given a lactose-free diet, this raises “[a]t most . . . a difference of medical

opinion regarding his treatment,” which “does not amount to deliberate

indifference.” Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

      In sum, we affirm the dismissal of all claims against all defendants except

the following: Wright’s substantive due process claim against Penzone in his

official capacity based on Wright’s confinement in Closed Custody and Wright’s

procedural due process claim against Penzone in his official and personal

capacities and against Vail and Bailey in their personal capacities.

      The parties shall bear their own costs on appeal.

      AFFIRMED IN PART; REVERSED IN PART; REMANDED.


                                            7